UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [x] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended September 30, 2012 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 1-34838 Hutchinson Technology Incorporated (Exact name of registrant as specified in its charter) Minnesota 41-0901840 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 40 West Highland Park Drive NE Hutchinson, Minnesota (Address of principal executive offices) (Zip code) (320) 587-3797 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $.01 per share Common Share Purchase Rights Name of exchange on which registered: NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act:
